ON REHEARING.
Per CURIAM.
— Appellant has filed a petition for rehearing, in which it is contended that tMs is a proprietary, and not a possessory, action — an action, brought under section 4 of article 15 of our state constitution, to confirm a right to rent water, and not an action to compel the delivery of water rented. *160After a careful consideration of the petition for rehearing, we are inclined to adhere to the original opinion heretofore filed in this action. It is a well-settled rule of law and. of practice that courts will not do idle things. As heretofore held in this case, the cause of action attempted to be pleaded in the complaint is premature, for the reason that security was not tendered to cover the compensation for the water to be used by appellant for the year 1901. To entitle the appellant to such water, he must, as held in the original opinion, comply with the terms of the statute as to payment or security for compensation to the irrigation company. His right of action could not be maintained until such compensation, or security therefor, should be tendered. Courts do not entertain actions to decide in the advance of contingencies the rights of parties which will accrue after the happening of such contingency, but will relegate the parties to await the happening of such contingency. The section of the constitution cited reads as follows: “Whenever any waters have been, or shall be, appropriated or used for agricultural purposes, under a sale, rental, or distribution thereof, such sale, rental, or distribution shall be deemed an exclusive dedication to such use; and whenever such waters so dedicated shall have once been sold, rented, or distributed to any person who has settled upon or improved land for agricultural purposes with the view of receiving the benefit of such water under such dedication, such person, his heirs, executors, administrators, successors, or assigns, shall not thereafter, without his consent, he deprived of the annual use of the same, when needed for domestic purposes, or to irrigate the land so settled upon or improved, upon payment therefor, and compliance with such equitable terms and conditions as to the quantity used and times of use, as may be prescribed by law.” This constitutional provision secures to everyone who has rented water from the owner of a canal for the purposes mentioned in the said section of the constitution the right to rent from year- to year, and makes the act of such rental a dedication. The right of a party, therefore, to water for each year, depends upon the user’s complying with the statute as to payment of compensation, or tender of security therefor; and until such compensation, or security there*161for, is actually tendered to the owner of such irrigation canal •or works, no action has accrued of which the courts will take •cognizance. As to the different actions that may or may not ■arise between the owners of canals or irrigation works and the patrons thereof, we have nothing to do in this action. It is •sufficient to say that the complaint does not show a cause of action in favor of the plaintiff, for the reasons heretofore stated.
A rehearing is denied.